UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4724



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONALD LEONARD SCALES,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-475)


Submitted:   August 5, 2005                 Decided:   August 17, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald   Leonard   Scales   appeals   his   seventy-two   month

sentence imposed following his guilty plea to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).   On appeal, Scales asserts that the district court’s

disregard of the federal sentencing guidelines runs afoul of our

decision in United States v. Hammoud, 378 F.3d 426 (4th Cir.)

(order) (recommending sentencing courts announce an alternative

sentence pursuant to 18 U.S.C.A. § 3553(a), which treats the

federal sentencing guidelines as advisory only), opinion issued by

381 F.3d 316 (4th Cir. 2004) (en banc), vacated, 125 S. Ct. 1051

(2005).

          However, after both parties filed briefs, Hammoud was

overruled by the Supreme Court’s decision in United States v.

Booker, 125 S. Ct. 738 (2005), which held that the mandatory manner

in which the federal sentencing guidelines required courts to

impose sentencing enhancements based on facts found by the court by

a preponderance of the evidence violated the Sixth Amendment.

Accordingly, we conclude that the district court’s failure to

comply with a case that has now been overruled does not constitute

error on appeal, plain or otherwise.

          Moreover, we note that as required under Booker, the

district court treated the guidelines as advisory, and accounted

for arguments that would not have been allowed under a mandatory


                                - 2 -
guidelines scheme.    Accordingly, we find that because the district

court imposed a sentence within the now-advisory guidelines range

and below the ten-year statutory maximum for the offense, the

sentence was reasonable.     Cf. United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (citing Booker, 125 S. Ct. at 764-65,

767) (noting after Booker, sentencing courts should determine the

sentencing range under the guidelines, consider the other factors

under § 3553(a), and impose a reasonable sentence within the

statutory maximum).     We therefore affirm Scales’ conviction and

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -